UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the month of: November 2010 Commission File Number: 001-08139 Zarlink Semiconductor Inc. (Name of Registrant) 400 March Road Ottawa, Ontario, Canada K2K 3H4 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-FxForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. YesoNox If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- On November 23, 2010, Zarlink Semiconductor Inc. issued a press release announcing that the Toronto Stock Exchange (TSX) has approved a notice of intention to make a normal course issuer bid permitting the Company to repurchase for cancellation up to Cdn$7,076,400 in aggregate principal amount of its 6 percent convertible unsecured subordinated debentures.A copy of the press release is being furnished as Exhibit 99.1 to this report and incorporated herein by reference. Exhibit No. Description Press release dated November 23, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Zarlink Semiconductor Inc. Dated: November 23, 2010By: /s/ Andre Levasseur Andre Levasseur Senior Vice President of Finance and Chief Financial Officer
